Appeal by defendant from two judgments of the Supreme Court, Kings County, both rendered October 16, 1974, the first convicting him of robbery in the first degree and grand larceny in the third degree (two counts), upon a jury verdict, and imposing sentence, and the second convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgments affirmed. The District Attorney should not have referred to defendant’s failure to call a particular witness, but in view of the nature of the error as to that and of the overwhelming proof at the trial of defendant’s guilt, there was no reasonable possibility that the error contributed to defendant’s conviction (People v Crimmins, 36 NY2d 230). No objections were made by the defense when the comment was made and no corrective instructions were requested. Latham, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.